PER CURIAM:
Claims CC-85-139, CC-85-140, CC-85-142, CC-85-143 and CC-85-144, filed by William C. Tooley, Dexter 0. Callen, Alfred E. Kincaid, Paul E. Thompson, and Charles E. Walker, were consolidated for hearing.
In 1984, claimants were employed by respondent as provisional employees. As such, each claimant accumulated annual leave time for each month of employment. Their employment terminated in January 1985. At the time of their termination, they were informed that they would receive no compensation for the annual leave time which they had accrued during their employment. Claimants seek compensation for their accumulated annual leave.
The claimants knew that their positions were classified within Civil Service, although they were not furnished copies of the Civil Service regulations by respondent during the period of time which is in dispute.
Perry Patrick Dotson, Assistant Director of the Personnel Division of respondent, testified that provisional employees do not automatically attain permanent status at the end of the six months of provisional status. He further testified that a provisional employee must use the annual leave before the provisional period expires. He had no knowledge *111of whether claimants were informed of this regulation.
Section 16.03 of the Civil Service Rules and Regulations provides the following:
(d) Coverage
2.Annual leave shall be accorded provisional, intermittent, irregular part-time and temporary (appointed from the register) employees. Such leave must be taken prior to the expiration of the period of appointment, unless immediately followed by an appointment from the register or be forfeited.
The Civil Service Rules and Regulations state the policy on the issue of annual leave time for provisional employees, which policy applies to the claimants herein. For this reason,-the Court is of the opinion to, and does, disallow these claims.
Claims disallowed.